DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Response to Amendment
The amendment filed 9/16/2022 has been entered. Claims 1-2, 4-10 and 12-19 are pending.

Claim Objections
Claims 1-2, 4-8 and 15-19 are objected to because of the following informalities:  
Regarding claims 1, 6, 8, 9, and 15, the limitation of “the second packet” should be changed to “the at least one second packet” for clarity. 
Regarding claim 1, an “and” should be added at the end of line 3. The “;” at the end of line 8 should be deleted.  The “; and” at the end of line 15 should be changed to an “, and” for clarity.  
Regarding claim 6, the “;” at the end of line 3 should be replaced with “, and” for clarity.
Regarding claim 15, the commas after the elements of the router such as “a communication device” and the “wherein,” in line 12 should be deleted to be grammatically correct. Also, the limitation with the phrase “is capable of” may not provide patentable weight. Examiner suggests replacing the “is capable of performing traffic control” to “performing traffic control” for clarity.
Regarding claim 17, the “;” at the end of line 3 should be replaced with “, and” for clarity.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,819,632 in view of 2014/0269298 (hereinafter Lu). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of these claims 15-18 of the instant application is taught by claims 1-8 of U.S. Patent No. 10,819,632 except the added limitation of “wherein the second storage device is coupled to the second processor and different from the first storage device”.  However, Lu teaches this limitation (FIG. 9, 940, 950: details Local memory for main CPU; local memory for other ports (e.g. LAN, WAN and network offloading CPU)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lu and include wherein the second storage device is coupled to the second processor and different from the first storage device as suggested by Lu.  Doing so would provide the advantage of performing packet switching efficiently (Lu, at [0003]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,426,181 (hereinafter Feroz) in view of 2014/0269298 (hereinafter Lu) and US 9,106,765 (hereinafter Mehta).
Regarding claim 15, Feroz teaches a router, comprising: a communication device, configured to receive a plurality of first packets of a connection (Fig. 6, 208; Col. 19, ll. 48-50: details packets from new data flow) and at least one second packet of the connection subsequent to the first packets (Fig. 6, 208; Col. 19, ll. 48-50: details packets from existing data flow); a first processor, coupled to the communication device (Fig. 6, 208; Col. 19, ll. 38-45: details packet processor, as first controller), and configured to analyze the first packets to determine a plurality of transport-layer parameters and receive a traffic control rule associated with the connection (Fig. 6, 204, 211, 214; Col. 19, ll. 38-45, 51-56; col. 20, l. 47: details packet processor determines whether a flow object includes attributes has been created for the transport layer flow which the data packet is a part; flow object is passed to the traffic classification database to determine a traffic class or type); a first storage device, coupled to the first processor, and configured to store the transport-layer parameters and the traffic control rule (Fig. 6, 216, 224; Col. 21, ll. 8-11, 17-20: details traffic classification database, as storage device, stores in the flow object the traffic management policy parameters); and a hardware accelerator, coupled to the first processor and the first storage device, comprising a second processor and a second storage device (Fig. 2, 84; Col. 21, ll. 13-16: details flow control module, as hardware accelerator); wherein, the first processor is further configured to retrieve the traffic control rule and the transport-layer parameters from the first storage device (Fig. 6, 214; Col. 19, ll. 38-45: details determine a traffic type and/or traffic class, as traffic control rules, associated with the flow) and store the traffic control rule and the transport-layer parameters into the second storage device (Fig. 6, 216, 214; Col. 21, ll. 8-11, 17-20: details traffic classification database stores the traffic management policy parameters, as traffic control rules and transport-layer parameters). 
Feroz does not explicitly teach wherein the second storage device is coupled to the second processor and different from the first storage device; so as to offload packet processing task to the second processor which is capable of performing traffic control on the second packet according to at least part of the transport-layer parameters and the traffic control rule in the second storage device.  
However, Lu teaches wherein the second storage device is coupled to the second processor and different from the first storage device (FIG. 9, 940, 950: details Local memory for main CPU; local memory for other ports (e.g. LAN, WAN and network offloading CPU)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feroz to incorporate the teachings of Lu and include wherein the second storage device is coupled to the second processor and different from the first storage device of Lu with Feroz.  Doing so would provide the advantage of performing packet switching efficiently (Lu, at [0003]).
Moreover, Mehta teaches so as to offload packet processing task to the second processor which is capable of performing traffic control on the second packet according to at least part of the transport-layer parameters and the traffic control rule in the second storage device (FIG. 3, 304, 306; FIG. 4; col. 5, ll. 46-48; col. 8, ll. 30-67: details dedicated processor, as offload task to second processor, memory dedicated to module, as second storage device; network detection component can monitor network traffic at the transport layer… is there a malware signature match, as use the transport-layer parameters; attribute are gathered at the application layer… application layer matches to the subset of gathered attributes are blocked or quarantined, as traffic control rule; also “capable of performing” may be interpreted such that this limitation has no patentable weight, examiner suggests replaces “is capable of performing” to “performs”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feroz to incorporate the teachings of Mehta and include so as to offload packet processing task to the second processor which is capable of performing traffic control on the second packet according to at least part of the transport-layer parameters and the traffic control rule in the second storage device of Mehta with Feroz.  Doing so would provide the advantage and capability to provide a desirable user experience (Mehta, at col. 1, ll. 35-36).

Regarding claim 16, Feroz teaches where the traffic control is performed independent of the first processor (Fig. 2, 86, 82: details traffic classification engine, as traffic management, independent of packet processor, as first processor).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/16/2022, with respect to claims 1-2, 4-5, 9-10 and 12-13 have been fully considered and are persuasive.  The rejections of claims 1-2, 4-5, 9-10 and 12-13 have been withdrawn. 
Applicant’s arguments with respect to claims 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415